Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Current application is a divisional of 15/092,793. In response to restriction requirement of 08/15/2017, for the application 15/092,793, applicant elected the invention “A brush seal.” Subject matter of the current application (16/598,168) includes the subject matter of the remaining non-elected inventions, such as method with mechanical attachment and method with laser welding. 

Response to Amendment
Drawings submitted on 11/15/2021 are acceptable.
Specification objections in the Office action of 09/14/2021 are withdrawn. Amendment to specification of 11/15/2021 has been entered.
Claim objections in the Office action of 09/14/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 09/14/2021 are withdrawn.    

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Wire mesh brush seal windage cover as claimed in independent claims 1 and 12 of the instant application.  The 
WO 2014-014426 (Aksit) discloses, in Figures 1-8, a method for forming a brush seal as claimed with a wire mesh (4, 5) adjacent to a first plate (1); a bristle pack (6, 7, 8) adjacent to the wire mesh (4,5); a second plate (2) adjacent to the bristle pack (6, 7, 8); the first plate (1) has a first plate length, the second plate (2) has a second plate length, and the wire mesh (4, 5) has a wire mesh length. Aksit is silent about the wire mesh length is greater than at least one of the first plate length or the second plate length, and applying a toolset to hold the first plate, the wire mesh, the bristle pack, and the second plate in a stack-up (for claims 1 and 12).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 5,688,105 (Hoffelner) discloses, in Figures 1-3, a brush seal with a wire mesh (6, a ring with holes) adjacent to a first plate (5); a bristle pack (B) adjacent to the wire mesh; a second plate (4) adjacent to the bristle 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675